Citation Nr: 1620732	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  13-33 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for a right hand disability claimed as right hand arthritis.

6.  Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1987 to November 1989.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

The issues of entitlement to service connection for left ear hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have active service in the Southwest Asia Theater of operations during the Persian Gulf War.  

2.  The Veteran was exposed to loud noise and sustained acoustic trauma during service.
 
3.  The Veteran does not have a current right ear hearing loss disability for VA compensation purposes.

4.  There was no skin injury or disease, including no skin symptoms, during service.

5.  There is no currently diagnosed skin disability.

6.  There was no right hand or left wrist injury or disease during service and chronic symptoms of right carpal tunnel syndrome were not manifested during service.

7.  Symptoms of right carpal tunnel syndrome have not been continuous since service separation, and right carpal tunnel syndrome did not manifest to a compensable degree in the year following separation from service. 

8.  The current right hand and left wrist disabilities were manifested many years after service and are not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are not met. 
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for a skin disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for a right hand disability claimed as right hand arthritis are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for a left wrist disability are not met.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the March 2012 notice letter sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with a VA audiology examination in October 2012.  The examination report includes all relevant findings and medical opinions needed to evaluate fairly the service connection appeal for right ear hearing loss.  The audiometric results from the October 2012 VA examination showed that the Veteran did not have a right ear hearing loss disability for VA compensation purposes.  There is neither indication nor allegation of a material change in condition of right ear hearing loss since the October 2012 VA examination.  For these reasons, the Board finds that the examination report is adequate, and there is no need for further examination or medical opinion.  

The Veteran has not been provided with VA examinations or medical opinions in connection with the service connection appeals for a skin disorder, a right hand disability, or a left wrist disability; however, no medical examination or medical opinion is needed in this case.  As explained below, the weight of the evidence demonstrates no in-service skin, hand, or wrist injury or disease, no chronic symptoms of right carpal tunnel syndrome during service, no continuous symptoms of right carpal tunnel syndrome since service, and no right carpal tunnel syndrome manifested to a compensable degree within one year of service.  The weight of the evidence also demonstrates no current skin disability and no right hand disability or left wrist disability until many years after service.  As no medical examination or medical opinion would help substantiate the appeals, the Board does not find that any such development is necessary.  See Bardwell v. Shinseki, 24 Vet. App. 
36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and posed several questions in order to elicit testimony regarding the alleged in-service injury or disease, and past and current symptoms, diagnoses, and treatment for the disabilities for which he sought service-connected disability benefits.  During the course of the hearing, the VLJ told the Veteran that the claimed right ear hearing loss, skin, and right hand disorders were denied on the basis that there were no diagnoses for the disabilities; therefore, he needed to submit evidence of a medical diagnosis and a medical opinion linking the diagnosis to service for each claimed disorder.  The VLJ also advised the Veteran to attempt to obtain medical opinions that link the hearing loss, tinnitus, and left wrist disabilities to service and are supported by rationale.  

The VLJ agreed to hold the record open for 90 days in order to provide the Veteran with the opportunity to obtain the medical opinions and advised the Veteran that he could submit a written request for additional time if needed.  In February 2016, the Veteran requested a 60 day-extension because he needed additional time to obtain medical evidence in support of the appeals.  There was no evidence received from the Veteran during the 60 day period or since the Board hearing.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with left wrist De Quervain's tenosynovitis and right carpal tunnel syndrome.  The Veteran does not have a right ear hearing loss disability as defined by VA regulatory criteria or a skin disability.  De Quervain's tenosynovitis is painful tenosynovitis due to relative narrowness of the common tendon sheath of the abductor pollicis longus and the extensor pollicis brevis.  Dorland's Illustrated Medical Dictionary 531 (30th ed. 2003).  Carpal tunnel syndrome is a complex of symptoms resulting from compression of the median nerve in the carpal tunnel, with pain and burning or tingling paresthesias in the fingers and hand, sometimes extending to the elbow.  Dorland's Illustrated Medical Dictionary 1812 (30th ed. 2003).  

De Quervian's tenosynovitis is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Carpal tunnel syndrome, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions under 
38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to that diagnosis.  Walker, 708 F.3d at 1331.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., carpal tunnel syndrome), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Although the Veteran has alleged that the claimed disorders are related to Persian Gulf War service, the Veteran separated from service ten months before the onset of the Persian Gulf War period; therefore, the presumptive service connection provisions under 38 C.F.R. § 3.317 for a Persian Gulf veteran are not applicable in this case.  

Service Connection Analysis for Right Ear Hearing Loss

The Veteran contends that he has right ear hearing loss due to acoustic trauma sustained during active service.  He asserts that exposure to the loud noise of jet engines while serving as an electrical/mechanical equipment repairman aboard an aircraft carrier caused current hearing loss.  See November 2015 Board hearing transcript, pages 3-4.  He seeks service connection on this basis.

After review of the lay and medical evidence of record, the Board finds that the Veteran sustained acoustic trauma (i.e., sustained a right ear injury) during active service.  Because exposure to loud noise is consistent with the circumstances, conditions, or hardships of the Veteran's service as an electrical and mechanical equipment repairman, and a February 1988 service medical surveillance questionnaire reads that the Veteran was routinely exposed to noise while performing duties during service, the account of exposure to loud noise (i.e., acoustic trauma) during service is deemed credible and of significant probative value.

The Board finds that the weight of the evidence shows that the Veteran does not have a current right ear hearing loss disability as defined by the VA regulatory criteria at 38 C.F.R. § 3.385.  At the October 2012 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
30

Speech audiometry revealed speech recognition ability of 100 percent for the right ear.  There is no indication that the audiometric results from the October 2012 VA audiology examination, which show right ear hearing within normal limits, are unreliable or otherwise inadequate. 

Although the Veteran has asserted that he has a current right ear hearing loss disability caused by noise exposure during service, he does not have the requisite specialized expertise in audiology to diagnose a hearing loss disability for VA compensation purposes under 38 C.F.R. § 3.385, which is diagnosed based on objective audiometric testing and controlled speech recognition testing.  A hearing loss disability is diagnosed primarily on objective clinical findings, including speech recognition, and audiometric testing; thus, while the Veteran is competent under the facts of this case to relate symptoms of hearing loss that he experienced at any time, he is not competent to diagnose a hearing loss disability because such diagnosis requires specific medical knowledge and training in audiology and must be supported by objective clinical findings and audiometric testing that the Veteran is neither trained to administer nor is capable of administering to oneself, even if trained.  The Veteran has not alleged, and the evidence does not otherwise indicate, that there has been a material change in the severity of claimed right ear hearing loss since the October 2012 VA audiology examination. 

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  Because a right ear hearing loss disability as defined by the VA regulatory criteria at 38 C.F.R. § 3.385 is not demonstrated in this case, disability benefits are not warranted for right ear hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.    

Service Connection Analysis for Skin Disability

The Veteran contends that he has a current skin disability related to service.  He asserts that he has had recurrent itching of the arms approximately twice per year since 1988 (i.e., since service), and seeks service connection on this basis.  See December 2013 correspondence.

After review of the lay and medical evidence of record, the Board finds that there was no skin injury or disease, to include any skin symptoms manifested on the arms, during service.  The service treatment records, which are complete, include no complaint of, report of, diagnosis of, or treatment for skin problems during service.  On the November 1989 service dental health questionnaire, the Veteran checked "No" when asked if he then had or had ever had hives.  At the November 1989 service separation examination, the skin was clinically evaluated as normal.  

The service treatment records are complete, show treatment for various medical problems with no mention of skin problems.  Service treatment records show the Veteran sought treatment for sore throat/pharyngitis, to include two left finger injuries/fracture, chronic prostatitis, neck pain/cervical strain, and stomach cramps and diarrhea/gastroenteritis.  The skin was clinically evaluated at the November 1989 service separation examination and determined to be normal, the Veteran was asked if he then had or had ever had hives on the November 1989 service separation dental health questionnaire and denied any past or then-present skin problems.  A skin injury and skin disease, including any symptoms related thereto, are conditions that would have ordinarily been recorded during service had they occurred; therefore, the lay and medical evidence generated contemporaneous to service, which shows no skin injury or disease and no skin symptoms during service, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of skin injury, disease, or symptoms during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  The lay and medical evidence contemporaneous to service showing no skin injury or disease, to include any skin symptoms, during service is credible and outweighs the assertions of skin symptoms during service, which were first made many years after service when the memory is less reliable. 

The weight of the evidence is against a finding of a currently diagnosed skin disability.  The post-service treatment records included in the record are absent of any diagnosis or treatment for a skin disability.  VA treatment records dated in October 2011 and August 2012 show that the Veteran specifically denied any skin problems during systems review.  Although not documented in the treatment records, in December 2013 correspondence, the Veteran reported that he told a medical provider about the recurrent episodes of itching on the both upper forearms and showed him the scabs formed from excessive scratching; however, the medical provider did not refer him to a dermatologist based on no evidence of rash or visible skin symptoms other than the scabs.  Thus, by the Veteran's own admission, no medical provider has diagnosed a skin disability.  See also Board hearing transcript, page 14 (testifying that he first sought treatment for upper arm itching in 1990 but the medical provider was unable to find out what was wrong).  Thus, in addition to the absence of skin injury or disease during service, the current skin symptoms of recurrent itching on the arms reported by the Veteran have not been attributed to an underlying disability by a competent medical professional.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran has not reported any skin condition capable of lay diagnosis.

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44; McClain, 21 Vet. App. at 319; Romanowsky, 26 Vet. App. at 289.  Because a right ear hearing loss disability as defined by the VA regulatory criteria at 38 C.F.R. 
§ 3.385 is not demonstrated in this case, disability benefits are not warranted for right ear hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.    

Service Connection Analysis for Right Hand and Left Wrist Disabilities

The Veteran contends that the current right and left wrist disabilities, diagnosed as right carpal tunnel syndrome and left wrist De Quervain's tenosynovitis, were caused by normal use while performing military duties as an electrical/mechanical equipment repairman during service.  See Board hearing transcript, page 17.  The Veteran has alternatively asserted that he injured the left wrist, in addition to the left fifth finger, when he smashed the left finger in a door in a hatch during service.  See Board hearing transcript, page 19.  He seeks service connection on this basis.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of right hand injury or disease, left wrist injury or disease, or chronic symptoms of right carpal tunnel syndrome during service.  The service treatment records, which are complete, are absent of any report, complaint, diagnosis, or treatment for right hand or left wrist problems.  From May 1988 and June 1988, the Veteran received treatment for a fractured left fifth finger after crushing the distal tip of the finger; however, there was no mention of any problems involving the left wrist during service.  On the November 1989 service separation dental health questionnaire, the Veteran answered "no" when asked if he then had or had ever had arthritis or painful joints.  At the November 1989 service separation examination, the upper extremities were clinically evaluated as normal.  

Because the service treatment records are complete, show treatment for two left finger injuries on several occasions in May and June of 1988 without any mention of left wrist problems, the upper extremities were clinically evaluated at the November 1989 service separation examination and determined to be normal, and the Veteran was asked if he then had or had ever had painful joints or arthritis on the November 1989 service separation dental health questionnaire and answered "no," the Board finds that a right hand injury or disease, a left wrist injury or disease, and right carpal tunnel syndrome are all conditions that would have ordinarily been recorded during service had they occurred; therefore, the lay and medical evidence generated contemporaneous to service, which shows no right hand injury or disease, no left wrist injury or disease, and no chronic symptoms of right carpal tunnel syndrome during service, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of a right hand injury or disease, left wrist injury or disease, or chronic symptoms of right carpal tunnel syndrome during service.  See Buczynski v. Shinseki, 24 Vet. App. at 224; Kahana, 24 Vet. App. at 438 (2011); see also Fed. R. Evid. 803(7).  As the weight of the evidence demonstrates no right hand injury or disease, no left wrist injury or disease, and no "chronic" symptoms of right carpal tunnel syndrome during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.  

Although the Veteran has asserted that the onset of left wrist pain occurred during service after an in-service left wrist injury, the lay account is not credible and is of no probative value because it is inconsistent with, and outweighed by, the lay and medical evidence generated contemporaneous to service showing no in-service left wrist injury or disease, to include any symptoms related thereto, and was first made many years after service separation when the memory is less reliable.  The portion of the Board hearing testimony that there was no specific injury to the right hand or left wrist during service is consistent with the lay and medical evidence contemporaneous to service and is credible.  See Board hearing transcript, page 17.    

The weight of the evidence is against a finding of continuous symptoms of right carpal tunnel syndrome since service, including to a compensable degree within one year of service separation.  The earliest evidence of a right hand disability and left wrist disability is in 2011, approximately 22 years after service.  Regarding the left wrist, the Veteran told an October 2011 treating VA medical provider that he had experienced left wrist pain for the past two to three months and denied any prior injury or trauma to the left wrist.  Statements made for treatment purposes are particularly trustworthy because an individual has incentive to report accurately the history of symptoms in order to receive proper care; therefore, the Veteran's statement that left wrist pain had only been present for a few months (i.e., post-service onset) and a denial of prior left wrist injury is of significant probative value and provides further evidence against finding a left wrist injury during service and continuous left wrist symptoms since service.  

The Board also notes that an August 2011 VA medical provider suggested that the current left wrist disability was due to his post-service occupation of heavy construction work.  Considered together with evidence of no in-service right hand injury or disease and no in-service left wrist injury or disease, the Veteran's October 2011 statement made for treatment purposes reporting that left wrist symptoms began in 2011 and denying prior left wrist injury, the gap of approximately 22 years between service and the onset of right hand and left wrist symptoms is another factor that tends to weigh against finding of service incurrence and continuous symptoms of right carpal tunnel syndrome since service separation, including to a compensable degree within one year of service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  

As the weight of the evidence demonstrates no "continuous" symptoms of right carpal tunnel syndrome since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of right carpal tunnel syndrome manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309.

The Board has considered the Veteran's competent lay account of right hand pain since service and left wrist pain during and since service; however, because the account is inconsistent with, and outweighed by, the lay and medical evidence contemporaneous to service showing no right hand or left wrist injury, disease, or symptoms, and the post-service lay and medical evidence showing an onset of right hand and left wrist problems approximately 22 years after service, it is not deemed credible, so is of no probative value.  

A VA medical opinion was not obtained addressing whether any incident, event, or symptoms during service caused the current right hand and left wrist disabilities because such an opinion would be based on the inaccurate factual premise of right hand or left wrist injury, disease, or symptoms during service, and, therefore, of no probative value.  See generally Bardwell, 24 Vet. App. at 36; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  As stated above, an August 2011 VA medical provider suggested that the left wrist disability was due to heavy construction work (i.e., post-service occupation).  The right hand disability, which was manifested many years after service separation, is not shown to be related to service, to include any incident or event therein.

Although the Veteran has asserted that the current right hand and left wrist disabilities are causally related to service, he is a lay person and, under the specific facts of this case, does not have the requisite medical expertise to be able to diagnose the right hand disability and left wrist disability or render a competent medical opinion regarding their etiologies where the facts show that no in-service right hand injury or disease, no left wrist injury or disease, and no right carpal tunnel symptoms were manifested until many years after service.  De Quervain's tenosynovitis and carpal tunnel syndrome are complex disabilities involving the musculoskeletal and neurological systems and opinions as to causation involve making findings based on medical knowledge and clinical testing results that are not observable by the five senses of a lay person, and include various possible etiologies; therefore, under the facts presented in this case, the Veteran is not competent to diagnose the right hand or left wrist disabilities or to opine as to their etiologies, where in this case there is an absence of in-service injury, disease, or symptoms, and the symptoms began many years after service.  Thus, while the Veteran is competent to relate symptoms of right hand and left wrist pain that he experienced at any time, in the absence of in-service injury, disease, or symptoms as in this case, he is not competent to opine on whether there is a link between the disabilities, which were manifested many years after service separation, and active service because such diagnosis and nexus require specific medical knowledge and training.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

Although the Veteran has alleged that he has a diagnosis of right hand arthritis, the diagnosis is not reflected in treatment records contained in the record.  Rather, the evidence shows a diagnosis of right carpal tunnel syndrome.  Even assuming that the Veteran has right hand arthritis, in addition to right carpal tunnel syndrome, and the onset of right hand symptoms of right hand disability many years after service separation.  As explained above, the weight of the evidence shows no right hand injury, disease, or symptoms during service, no continuous right hand symptoms since service, and no right hand disability manifested to a compensable degree within one year of service separation.  There is no competent medical opinion evidence of record suggesting a link between the right hand disability and service; therefore, service connection for right hand arthritis, if present, is not warranted.  Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for a right hand disability and a left wrist disability; therefore, the appeals must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for a skin disorder is denied.

Service connection for a right hand disability, claimed as right hand arthritis, is denied.

Service connection for a left wrist disability is denied.


REMAND

Service Connection for Left Ear Hearing Loss and Tinnitus

The issues of service connection for left ear hearing loss and tinnitus are remanded for a supplemental VA medical opinion because the October 2012 VA medical opinion is inadequate.  When providing rationale for the medical opinion, the VA examiner did not explain why the threshold shift during service, which reflected poorer hearing at service separation at the 500, 1000, 2000, and 3000 Hz frequency levels in the left ear when compared to left ear hearing acuity recorded at service entrance, was insignificant.  The October 2012 VA examiner also misstated the conclusions from the 2006 Institute of Medicine's Landmark Study on Military Noise Exposure on delayed-onset hearing loss.  According to the study, an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure, and a Veteran with slight noise-induced high-frequency hearing loss that is not personally noticeable will likely exhibit greater hearing loss as he or she ages.  In light of the foregoing, the Board finds that a remand for a supplemental VA medical opinion is needed.     

Accordingly, the issues of service connection for left ear hearing loss and tinnitus are REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the October 2012 VA examiner (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should provide an opinion on the following:

(1)  Is it as likely as not (i.e., to at least a 50 percent degree of probability) that the current left ear hearing loss had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein?  The examiner should explain the answer.  

(2) Is it as likely as not (i.e., to at least a 50 percent degree of probability) that the current tinnitus had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein?  The examiner should explain the answer.  

For the purpose of providing the medical opinion, the examiner should assume that the Veteran was frequently exposed to loud noise during service.  The examiner should explain the significance of the threshold shift during service, which reflected poorer hearing at service separation at the 500, 1000, 2000, and 3000 Hz frequency levels in the left ear when compared to left ear hearing acuity recorded at service entrance, as well as the portion of the 2006 Institute of Medicine's Landmark Study on Military Noise Exposure concluding that an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure, and a Veteran with slight noise-induced high-frequency hearing loss that is not personally noticeable will likely exhibit greater hearing loss as he or she ages.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The appeals must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


